NYP Holdings, Inc. v Paul Evans LLC (2021 NY Slip Op 02995)





NYP Holdings, Inc. v Paul Evans LLC


2021 NY Slip Op 02995


Decided on May 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2021

Before: Gische, J.P., Kapnick, Oing, Singh, JJ. 


Index No. 158839/18 Appeal No. 13822N Case No. 2020-02619 

[*1]NYP Holdings, Inc., Plaintiff-Respondent,
vPaul Evans LLC, Defendant-Appellant.


Bell Law PLLC, New York (Henry Bell of counsel), for appellant.
Mintz & Gold LLP, New York (Ryan W. Lawler of counsel), for respondent.

Order, Supreme Court, New York County (Louis L. Nock, J.), entered February 20, 2020, which granted plaintiff's motion to compel the production of documents, unanimously affirmed, without costs.
The motion court providently exercised its discretion in granting plaintiff's motion to compel the production of documents. The documents sought by plaintiff are "material and necessary" to the claims and defenses asserted in this action (CPLR 3101[a]; see State of N.Y., City of N.Y. ex rel. Campagna v Post Integrations, Inc. , 168 AD3d 647 [1st Dept 2019]), and are consistent with the prior court order issued in this case which contemplated such discovery.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 11, 2021